19-10384-shl       Doc 458        Filed 05/25/19      Entered 05/25/19 09:26:39              Main Document
                                                    Pg 1 of 14
                                             Hearing Date: June 10, 2019 at 10:00 a.m. (Prevailing Eastern Time)
                                           Objection Deadline: June 3, 2019 at 4:00 p.m. (Prevailing Eastern Time)

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                               Case No. 19-10384 (SHL)

                  Debtors.1                                         (Jointly Administered)


    NOTICE OF DEBTORS’ MOTION FOR AN ORDER EXTENDING THE DEBTORS’
          EXCLUSIVE PERIODS TO FILE A PLAN OF REORGANIZATION
                   AND SOLICIT ACCEPTANCES THEREOF




1
     The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
     numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
     Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
     Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
     LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
     Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
     Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
     (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
     Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
     Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
     Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
     Sparks, MD 21152.
19-10384-shl    Doc 458      Filed 05/25/19     Entered 05/25/19 09:26:39       Main Document
                                              Pg 2 of 14


               PLEASE TAKE NOTICE that the debtors and debtors-in-possession in the above-

captioned jointly administered bankruptcy cases (collectively, the “Debtors”) filed the Debtors’

Motion for an Order Extending the Debtors’ Exclusive Periods to File a Plan of Reorganization

and Solicit Acceptances Thereof (the “Motion”).

               PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion or the

relief requested therein shall be filed electronically with the Bankruptcy Court (as defined below)

on the docket of In re Trident Holding Company, LLC, et al., Ch. 11 Case No. 19-10384 (SHL),

pursuant to the Court’s General Order M-399, available at

http://www.nysb.uscourts.gov/sites/default/files/m399.pdf by registered users of the Court’s case

filing system and by all other parties in interest on a CD-ROM or flash drive, preferably in

portable document format (“PDF”), Microsoft Word, or any other Windows-based word

processing format, and served so as to be received by the following parties no later than June 3,

2019 at 4:00 p.m. (Prevailing Eastern Time):

      (i) the Honorable Sean H. Lane, United States Bankruptcy Judge for the Southern District
of New York, United States Bankruptcy Court for the Southern District of New York, One
Bowling Green, Courtroom 701, New York, NY 10004;

       (ii) the Debtors, Trident Holding Company, LLC, 930 Ridgebrook Road, 3rd Floor,
Sparks, MD 21152, Attn: David F. Smith, III (david.smith@tridentusahealth.com);

        (iii) counsel for the Debtors, Skadden, Arps, Slate, Meagher & Flom LLP, 155 North
Wacker Drive, Chicago, IL 60606, Attn: James J. Mazza, Jr. (james.mazza@skadden.com) and
Justin M. Winerman (justin.winerman@skadden.com); and Four Times Square, New York, NY
10036, Attn: Paul D. Leake (paul.leake@skadden.com) and Jason N. Kestecher
(jason.kestecher@skadden.com);

       (iv) the Office of the United States Trustee for the Southern District of New York, 201
Varick Street, Suite 1006, New York, NY 10014, Attn: Shannon Scott
(Shannon.Scott2@usdoj.gov) and Brian Masumoto (Brian.Masumoto@usdoj.gov);




                                                 2
19-10384-shl    Doc 458      Filed 05/25/19     Entered 05/25/19 09:26:39        Main Document
                                              Pg 3 of 14


       (v) counsel to the official committee of unsecured creditors, Kilpatrick Townsend &
Stockton LLP, 1114 Avenue of the Americas, New York, NY 10036, Attn: David M. Posner
(dposner@kilpatricktownsend.com), Gianfranco Finizio (gfinizio@kilpatricktownsend.com), and
Kelly Moynihan (kmoynihan@kilpatricktownsend.com);

        (vi) counsel to the administrative agent under the Debtors’ Prepetition Priority First Lien
Facility and DIP Facility, Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 6th Ave, New
York, NY 10019, Attn: Alan Kornberg (akornberg@paulweiss.com), Robert Britton
(rbritton@paulweiss.com), and Grace Hotz (ghotz@paulweiss.com);

        (vii) counsel to the administrative agent under the Debtors’ Prepetition First Lien
Facility, White & Case LLP, 200 South Biscayne Blvd., Suite 4900, Miami, FL 33131,
Attn: Thomas Lauria (tlauria@whitecase.com) and Erin Rosenberg
(erin.rosenberg@whitecase.com); and 237 West Monroe Street, Suite 3900, Chicago, IL 60606,
Attn: Jason Zakia (jzakia@whitecase.com); and 1221 Avenue of the Americas, New York, NY
10020, Attn: Harrison Denman (hdenman@whitecase.com) and John Ramirez
(john.ramirez@whitecase.com);

        (viii) counsel to the administrative agent under the Debtors’ Prepetition Second Lien
Facility, Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611,
Attn: Richard Levy (richard.levy@lw.com);

       (ix) counsel to the investor representative under the Tranched PIK Notes, Winston &
Strawn, LLP, 200 Park Avenue, New York, NY 10166, Attn: Bradley C. Vaiana
(bvaiana@winston.com);

       (x) counsel to the investor representative under the Original PIK Note Facility,
McGuireWoods, 625 Liberty Avenue, 23rd Floor, Pittsburgh, PA 15222, Attn: Thomas Zahn
(tzahn@mcguirewoods.com);

       (xi) the U.S. Attorney for the Southern District of New York, 86 Chambers Street, 3rd
Floor, New York, NY 10007;

       (xii) the Internal Revenue Service, Centralized Insolvency Operations, P.O. Box 7346,
Philadelphia, PA 19101;

      (xiii) any Affected Party (as defined in the Order Granting Debtors’ Motion For Entry Of
An Order Authorizing The Establishment Of Certain Notice, Case Management, And
Administrative Procedures); and

       (xiv) counsel to any other statutory committee appointed in the Chapter 11 Cases.




                                                 3
19-10384-shl       Doc 458   Filed 05/25/19     Entered 05/25/19 09:26:39    Main Document
                                              Pg 4 of 14


                 PLEASE TAKE FURTHER NOTICE that the hearing on the Motion

(the “Hearing”) will be held on June 10, 2019 at 10:00 a.m. (Prevailing Eastern Time) before

the Honorable Sean H. Lane, United States Bankruptcy Judge for the Southern District of New

York, in the United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”), Courtroom 701, One Bowling Green, New York, NY 10004-1408.

                 PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO

APPROVAL OF THE MOTION ON A FINAL BASIS ARE TIMELY FILED AND

RECEIVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, THE FINAL

ORDER MAY BE ENTERED GRANTING THE RELIEF REQUESTED IN THE

MOTION ON A FINAL BASIS WITHOUT FURTHER NOTICE OR A HEARING.

Dated: May 25, 2019
       New York, New York

                                    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                    /s/ James J. Mazza, Jr.
                                    Paul D. Leake
                                    Jason N. Kestecher
                                    Four Times Square
                                    New York, New York 10036-6522
                                    Telephone: (212) 735-3000
                                    Fax: (212) 735-2000

                                    – and –


                                    James J. Mazza, Jr. (admitted pro hac vice)
                                    Justin M. Winerman (admitted pro hac vice)
                                    155 North Wacker Drive
                                    Chicago, Illinois 60606-1720
                                    Telephone: (312) 407-0700
                                    Fax: (312) 407-0411

                                    Counsel to Debtors and Debtors-in-Possession




                                                 4
850069-WILSR01A - MSW
19-10384-shl       Doc 458       Filed 05/25/19      Entered 05/25/19 09:26:39              Main Document
                                                   Pg 5 of 14
                                 Hearing Date: June 10, 2019 at 10:00 a.m. (Prevailing Eastern Time)
                              Objection Deadline: June 3, 2019 at 4:00 p.m. (Prevailing Eastern Time)
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                              Case No. 19-10384 (SHL)

                 Debtors.1                                         (Jointly Administered)


  DEBTORS’ MOTION FOR AN ORDER EXTENDING THE DEBTORS’ EXCLUSIVE
 PERIODS TO FILE A PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES
                              THEREOF




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
19-10384-shl     Doc 458      Filed 05/25/19     Entered 05/25/19 09:26:39         Main Document
                                               Pg 6 of 14


               Trident Holding Company, LLC (“Trident”) and certain of its affiliates, the

debtors and debtors-in-possession in the above-captioned cases (collectively, the “Debtors” or

the “Company”) hereby move (this “Motion”) this Court for entry of an order, substantially in

the form attached hereto as Exhibit A (the “Order”), extending the Debtors’ exclusive periods

to file a chapter 11 plan of reorganization and to solicit acceptances thereof as set forth herein. In

support of the Motion, the Debtors respectfully represent as follows:

                                 PRELIMINARY STATEMENT

       1.      Less than four months from the Petition Date, the Debtors have made substantial

progress toward achieving a successful turnaround and taking the steps necessary to implement

the transactions contemplated by their restructuring support agreement (the “RSA”). Indeed, in

compliance with the milestones set forth in the RSA, the Debtors delivered a business plan and

filed the Plan and the Disclosure Statement. This Court approved that Disclosure Statement for

solicitation and the Debtors have now commenced solicitation of votes on the Plan. Recently, the

confirmation hearing was moved to accommodate briefing schedules on certain adversary

proceedings. Given those accommodations, and the progress of these cases to date, the Debtors’

exclusivity should be preserved.

       2.      Among numerous steps the Debtors have made toward a successful restructuring,

the Debtors have:

               (a)     stabilized business operations and smoothly transitioned into chapter 11
                       through the approval various first-day motions;
               (b)     obtained final approval for $50 million in debtor in possession financing
                       (the “DIP Financing”);
               (c)     delivered their business plan in compliance with the RSA milestone;
               (d)     submitted their schedules of assets and liabilities and statements of
                       financial affairs on March 26, 2019, which required review and analysis of
                       thousands of claims, assets, and contracts;


                                                  2
19-10384-shl       Doc 458        Filed 05/25/19       Entered 05/25/19 09:26:39                Main Document
                                                     Pg 7 of 14


                 (e)      obtained approval for the key employee incentive plan and key employee
                          retention plan;
                 (f)      filed the Plan and the Disclosure Statement;
                 (g)      obtained approval for the Disclosure Statement and related solicitation
                          procedures;
                 (h)      commenced solicitation of votes to accept or reject the Plan; and
                 (i)      engaged with key stakeholders and their advisors, including the DIP
                          Lender/Priority First Lien Lender,2 the Committee, and the administrative
                          agent under the Debtors’ Prepetition First Lien Facility.
        3.       The Debtors’ swift progress in these Chapter 11 Cases positioned them to file and

commence solicitation of acceptances on their proposed Plan within the timelines set forth in

Bankruptcy Code section 1121. By filing the Plan within the 120-day exclusivity period, section

1121(c)(3) extends the Debtors’ exclusivity to 180 days after the Petition Date. Accordingly, if

the Debtors’ confirmation process continues in accordance with their contemplated timeline,

with the confirmation hearing now scheduled for July 15, 2019, no extension of these exclusive

periods would be necessary.3

        4.       Nonetheless, out of an abundance of caution, the Debtors seek an Order to

safeguard their exclusivity right against certain contingencies. As the Court is well aware, a

challenge proceeding was recently initiated in these Chapter 11 Cases, including lien challenges

as well as derivative and other claims. As discussed at the May 21, 2019 hearing, the Debtors

have agreed to an accommodation of the challenger’s schedule, and further agreed to move the

confirmation hearing to July 15, 2019. Delay of the confirmation hearing should not deprive the

Debtors of their continued exclusivity rights while the issues are addressed in the interim.

2
    Unless otherwise defined, capitalized terms used herein shall have the meaning ascribed to such terms in the
    Plan.
3
    While Bankruptcy Code section 1121(b) grants a debtor an exclusive right to file a plan for the first 120 days of
    a chapter 11 case, Bankruptcy Code section 1121(c)(3) automatically extends the exclusivity period for an
    additional 60 days, where the debtor has filed a chapter 11 plan and is soliciting votes on such plan, as the
    Debtors have done in these Chapter 11 Cases.



                                                         3
19-10384-shl     Doc 458     Filed 05/25/19     Entered 05/25/19 09:26:39         Main Document
                                              Pg 8 of 14


       5.      As set forth in greater detail below, the facts and circumstances of these Chapter

11 Cases, including the ample progress the Debtors have made thus far, more than justify the

modest extension of exclusivity requested by this Motion.

                                      RELIEF REQUESTED

       6.      The Debtors seek entry of an order (a) extending the Debtors’ exclusive right to

file a chapter 11 plan through and including August 9, 2019 (the “Filing Exclusivity Period”)

and (b) extending the Debtors’ exclusive right to solicit votes thereon through and including

October 8, 2019 (the “Soliciting Exclusivity Period,” and together with the Filing Exclusivity

Period, the “Exclusivity Periods”), without prejudice to the Debtors’ right to seek further

extensions to the Exclusivity Periods. This is the Debtors’ first request for an extension of the

Exclusivity Periods.

                                 JURISDICTION AND VENUE

       7.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.). This is a core proceeding under 28 U.S.C. § 157(b). Venue of these cases and this Motion

in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       8.      The legal predicates for the relief requested herein is section 1121(d) of title 11 of

the United States Code (the “Bankruptcy Code”).

                                         BACKGROUND

       9.      On February 10, 2019 (the “Petition Date”), each Debtor commenced a case by

filing a petition for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter

11 Cases”). The Debtors’ Chapter 11 Cases have been consolidated for procedural purposes only

and are being jointly administered.




                                                 4
19-10384-shl    Doc 458      Filed 05/25/19     Entered 05/25/19 09:26:39        Main Document
                                              Pg 9 of 14


       10.     The Debtors continue to operate their businesses and manage their properties as

debtors and debtors-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

       11.     On February 20, 2019, the Office of the United States Trustee for the Southern

District of New York (the “U.S. Trustee”) appointed an official committee of unsecured

creditors (the “Committee”) in the Chapter 11 Cases. No trustee or examiner has been

appointed in the Chapter 11 Cases.

       12.     On May 8, 2019, the Debtors filed the Second Amended Joint Plan of

Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates [Docket No. 386]

(the “Plan”) and the Second Amended Disclosure Statement for the Second Amended Joint Plan

of Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates [Docket No. 387]

(the “Disclosure Statement”). On May 8, 2019, the Court also entered the Order (A) Approving

the Adequacy of the Debtors’ Disclosure Statement and Notice of the Disclosure Statement

Hearing; (B) Approving Solicitation and Notice Procedures With Respect to Confirmation of the

Debtors’ Joint Proposed Plan; (C) Approving the Form of Various Ballots and Notices in

Connection Therewith; and (D) Scheduling Certain Dates With Respect Thereto [Docket No.

384] (the “Disclosure Statement Order”).

          BASIS FOR RELIEF REQUESTED AND APPLICABLE AUTHORITY

I.     The Court Can Extend the Exclusivity Periods for Cause Shown.

       13.     A debtor has the exclusive right to propose a chapter 11 plan for the first 120 days

of a chapter 11 case pursuant to Bankruptcy Code section 1121(b). Bankruptcy Code section

1121(c) further provides for an initial 180-day period to solicit acceptances on a plan. Thus, in

these chapter 11 cases, the Exclusivity Periods would expire on June 10, 2019 and August 9,

2019 respectively. However, as noted above, Bankruptcy Code section 1121(c)(3) provides an



                                                 5
19-10384-shl       Doc 458        Filed 05/25/19 Entered 05/25/19 09:26:39                        Main Document
                                                Pg 10 of 14


automatic 60-day extension where a debtor has filed a plan within the first 120 days and begins

the solicitation process, as is the case here.

        14.      Under Bankruptcy Code section 1121(d), the Court may extend the Exclusivity

Periods for cause.4 Courts within the Second Circuit and in other jurisdictions have held that the

decision to extend the Exclusivity Periods is left to the sound discretion of a bankruptcy court

and should be based on the totality of circumstances in each case. See, e.g., In Matter of Excel

Mar. Carriers Ltd., No. 13-23060-RDD, 2013 WL 5155040, at *2 (Bankr. S.D.N.Y. Sept. 13,

2013). In general, as long as debtors give the court “no reason to believe that they are abusing

their exclusivity rights . . . [a] requested extension of exclusivity . . . should be granted.” In re

Global Crossing Ltd., 295 B.R. 726, 730 (Bankr. S.D.N.Y. 2003).

        15.      In particular, courts in this district and elsewhere have identified a number of non-

exhaustive factors relevant to whether cause exists under Bankruptcy Code section 1121(d). See

In re Adelphia Commc’ns Corp., 336 B.R. 610 (Bankr. S.D.N.Y. 2006); see also In re Borders

Grp., Inc., 460 B.R. 818 (Bankr. S.D.N.Y. 2011). These factors include the following:

                 (a)       the size and complexity of the case;

                 (b)       the necessity for sufficient time to permit the debtor to negotiate a plan of
                           reorganization and prepare adequate information;

                 (c)       the existence of good-faith progress toward reorganization;

                 (d)       the fact that the debtor is paying its bills as they become due;

                 (e)       whether the debtor has demonstrated reasonable prospects for filing a
                           viable plan;

                 (f)       whether the debtor has made progress in negotiations with its creditors;

4
    Specifically, Bankruptcy Code section 1121(d)(1) provides: “on request of a party in interest made within the
    respective periods specified in subsections (b) and (c) of this section and after notice and a hearing, the court
    may for cause . . . increase the 120-day period or the 180-day period referred to in this section.” 11 U.S.C. §
    1121(d)(1).



                                                           6
19-10384-shl    Doc 458      Filed 05/25/19 Entered 05/25/19 09:26:39            Main Document
                                           Pg 11 of 14


               (g)     the amount of time which has elapsed in the case;

               (h)     whether the debtor is seeking an extension of exclusivity in order to
                       pressure creditors to submit to the debtor’s reorganization demands; and

               (i)     whether an unresolved contingency exists. Id.

       16.     As set forth herein, the facts and circumstances of these Chapter 11 Cases warrant

the requested extension of the Exclusivity Periods as provided herein.

II.    Cause Exists to Extend the Exclusivity Periods.

       A.      The Complexity of the Debtors’ Chapter 11 Cases Justifies the Requested
               Extension.

       17.     The size and complexity of a debtor’s chapter 11 case alone can constitute cause

to extend the exclusivity periods. See In re Texaco, Inc., 76 B.R. 322, 326 (Bankr. S.D.N.Y.

1987) (“The large size of the debtor and the consequent difficulty in formulating a plan of

reorganization for a huge debtor with a complex financial structure are important factors which

generally constitute cause for extending the exclusivity periods.”). The complexity of the

Chapter 11 Cases is apparent. To wit, the Debtors are the leading national provider of bedside

diagnostic and related services in the country, comprising 23 entities, thousands of parties in

interest, and a total of 5,600 employees serving more than 12,000 facilities across approximately

35 states. The Debtors execute more than 1 million transactions per month and have

approximately $785 million of prepetition funded debt.

       B.      The Debtors Have Made Substantial and Good Faith Progress Toward
               Reorganization.

       18.     Given the complexity of the cases, the Debtors may require more time to

complete the solicitation and confirmation process. Nonetheless, as noted above, the Debtors

have made substantial progress effectively administering the Chapter 11 Cases. Indeed, the

Debtors have already satisfied several key milestones necessary for their ultimate reorganization,



                                                 7
19-10384-shl    Doc 458      Filed 05/25/19 Entered 05/25/19 09:26:39            Main Document
                                           Pg 12 of 14


including delivering their business plan, filing the Plan and related Disclosure Statement,

commencing solicitation of acceptance thereof, and related steps in furtherance of emergence.

       19.     While the Debtors have made significant progress in these cases, more work

remains to be done before they may emerge from bankruptcy. As noted above, the Debtors have

agreed to a schedule accommodation, and plan confirmation will now be heard on July 15, 2019.

       20.     Thus, an extension of the Exclusivity Periods will facilitate the orderly

completion of the Plan solicitation and confirmation process and ensure that the substantial

progress the Debtors and their constituents have already made is not disrupted. The Debtors

submit that their significant progress in the Chapter 11 Cases weighs in favor of extending the

Exclusivity Periods.

       C.      The Debtors Are Paying Their Debts as They Come Due.

       21.     Courts considering whether to extend a debtor’s exclusivity periods also may

assess whether the debtor is paying its debts when they come due. See In re McLean Indus., Inc.,

87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987). Here, the Debtors are paying their undisputed

postpetition obligations as they come due.

       D.      These Cases Are Less Than Four Months Old and the Requested Extension
               Will Not Prejudice Other Parties-in-Interest.

       22.     This Motion is the Debtors’ first request for an extension of the Exclusivity

Periods and is made within four months of the Petition Date. The Debtors are not seeking an

extension to unfairly prejudice or pressure creditors. As discussed above, the Debtors have

worked closely with their key constituencies, and the Debtors believe that the proposed Plan will

be confirmed following a hearing to consider confirmation of the Plan.

       23.     While the Debtors have already filed the Plan, they are seeking an extension of

the Exclusivity Periods out of an abundance of caution to preserve and capitalize on the progress


                                                 8
19-10384-shl       Doc 458   Filed 05/25/19 Entered 05/25/19 09:26:39             Main Document
                                           Pg 13 of 14


made to date in their restructuring negotiations and to further mitigate the risks associated with a

premature loss of exclusivity. The proposed extension of the Exclusivity Periods will protect the

Debtors’ exclusive rights against unexpected contingencies. Accordingly, the Debtors believe

that the customary extensions of time requested in the Motion are appropriate given the needs of

the Chapter 11 Cases, and is in the best interest of stakeholders. Indeed, this Court and other

courts in this District have routinely granted similar relief. See, e.g., In re Aegean Marine

Petroleum Network Inc., Case No. 18-13374 (MEW) (Bankr. S.D.N.Y. March 13, 2019); In re

Republic Metals Refining Corp., Case No. 18-13359 (SHL) (Bankr. S.D.N.Y. Feb. 27, 2019); In

re Republic Airways Holdings Inc., Case No. 16-10429 (SHL) (Bankr. S.D.N.Y. June 17, 2016).

                                             NOTICE

       24.     Notice of this Motion will be given to: (a) the U.S. Trustee, (b) counsel to the

administrative agent under the Debtors’ Prepetition Priority First Lien Facility and DIP Facility,

(c) counsel to the administrative agent under the Debtors’ Prepetition First Lien Facility,

(d) counsel to the administrative agent under the Debtors’ Prepetition Second Lien Facility,

(e) counsel to the investor representative under the Tranched PIK Notes, (f) counsel to the

investor representative under the Original PIK Note Facility, (g) the Internal Revenue Service,

(h) counsel to the Committee, (i) the United States Attorney of the Southern District of New

York, and (j) all parties entitled to notice pursuant to Local Bankruptcy Rule 9013-1(b). The

Debtors submit that no other or further notice is required.

                                     NO PRIOR REQUEST

       25.     No previous request for the relief sought therein has been made to this Court or

any other court.

                         [Remainder Of Page Intentionally Left Blank]



                                                  9
19-10384-shl       Doc 458    Filed 05/25/19 Entered 05/25/19 09:26:39             Main Document
                                            Pg 14 of 14


                                          CONCLUSION

                 The Debtors respectfully request that this Court enter the Order, substantially in

the form annexed hereto, granting the relief requested herein and such other and further relief as

may be just and proper.

Dated: May 25, 2019                   
       New York, New York             
                                      
                                         SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                      
                                         /s/ James J. Mazza, Jr.
                                         Paul D. Leake
                                         Jason N. Kestecher
                                         Four Times Square
                                         New York, New York 10036-6522
                                         Telephone: (212) 735-3000
                                          Fax: (212) 735-2000

                                          – and –

                                         James J. Mazza, Jr. (admitted pro hac vice)
                                         Justin M. Winerman (admitted pro hac vice)
                                         155 North Wacker Drive
                                         Chicago, Illinois 60606-1720
                                         Telephone: (312) 407-0700
                                          Fax: (312) 407-0411
                                      
                                         Counsel to Debtors and Debtors-in-Possession




                                                    10
1727085-NYCSR03A - MSW
